DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hussain et al. [US Patent Application Publication 2016/0333884 A1; hereinafter “Hussain”].
Regarding claim 1, Hussain teaches a method for controlling a drain pump in a control system having a controller operably connected to the drain pump and weather data having rain data (current rate of rainfall – 0039), said method comprising using the controller for: 
(a) determining a current frequency of overlap of a second event (first actual signature, the current signature) with respect to a first event (second actual signature, the water level signature), wherein said current frequency of overlap comprises the number of occurrences of said second event within said first event and a period after said first event (0043) (figures 3, 4a-4c, figures 5a-6b - 0045); and 
(b) determining the existence of a fault (sump pump is abnormal – 0044) by comparing said current frequency of overlap to a threshold frequency of overlap, wherein if said current frequency of overlap is lower than said threshold frequency of overlap by a first gap, a pump- dead fault is raised and if said current frequency of overlap is higher than said threshold frequency of overlap by a second gap, a pump-stuck-on fault is raised (compare the actual signature to a variety of other potential signatures – 0045).

Regarding claim 2, Hussain teaches the drain pump is a sump pump (sump pump - 0034).

Regarding claim 3, Hussain teaches if one of said pump-dead and said pump-stuck-on faults has been raised, an action is executed (report an error to a user so that the user can investigate the sump pump – 0044) .

Regarding claim 4, Hussain teaches said action comprises sending an alert to a stakeholder of the drain pump (report an error to a user so that the user can investigate the sump pump – 0044).

Regarding claim 5, Hussain teaches said first event comprises a time span of a day in which rain of an intensity level occurs over said time span of a day (current over time - 0035).

Regarding claim 6, Hussain teaches said first event comprises a time span of a day in which snow of an intensity level occurs over said time span of a day (0039).

Regarding claim 7, Hussain teaches said second event comprises an event in which the drain pump is activated and de-activated (current flowing to the sump pump - 0035).


Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cummings (US Patent Application Publication 2017/0058886 A1) discloses a test and monitoring system for a pump installation;
Robinson et al. (US Patent Application Publication 2013/0336804 A1) discloses a time-based multi-mode pump control.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2857